Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

DEANNA JACKSON,                             )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       CAUSE NO: 3:21-cv-54
                                            )
INDIANA EXCEPTIONAL                         )
MEDICAL CARE, LLC                           )
                                            )
       Defendant.                           )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Deanna Jackson (“Jackson”), by

counsel, against Defendant, Indiana Exceptional Medical Care, LLC (“Defendant”), for

violating Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.

                                         II. PARTIES

       2.     Jackson is a citizen of the United States, the State of Indiana, and, at all

times relevant to this litigation, resided within the geographical boundaries of the

Southern District of Indiana.

       3.     Defendant is a limited liability corporation that maintains offices and

conducts business in the Southern District of Indiana.

                                III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 42 U.S.C. §2000e-5(f)(3).

                                                1
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 2 of 7 PageID #: 2




       5.       Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b).

       6.       At all times relevant to this action, Jackson was an “employee” as that

term is defined by 42 U.S.C. §2000e(f).

       7.       Jackson exhausted her administrative remedies by timely filing a Charge

of Discrimination against Defendant with the Equal Employment Opportunity

Commission and files this complaint within ninety (90) days of receipt of her Notice of

Right to Sue.

       8.       Jackson’s state law claim arises from the same common nucleus of

operative facts as her federal law claims and all of her claims form a single case and

controversy under Article III of the United States Constitution.

       9.       A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       10.      Jackson, female, was hired by the Defendant on or about November 12,

2018 as the Officer Manager.

       11.      At all times relevant, Jackson met or exceeded Defendant’s legitimate

performance expectations.

       12.      Defendant has no separate Human Resources department and no specific

person or way to report harassment.




                                             2
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 3 of 7 PageID #: 3




      13.    After Jackson was hired, her supervisor, Dr. Bachar Malek (“Dr. Malek”)

began making sexual comments to Jackson, which made her uncomfortable. Dr. Malek

routinely texted her comments of a sexual nature, including stating he may lock her in

dungeon and that she may like it. Dr. Malek referenced having “tools” to keep Jackson

from misbehaving and referenced the movie 50 Shades of Gray, which involves a sexual

relationship between its two main characters.

      14.    In January 2019, Dr. Malek touched Jackson inappropriately during

training. He rubbed Jackson’s shoulders and her feet, attempted to unclasp her bra, and

incredibly, tried to kiss Jackson. Jackson rebuffed Dr. Malek’s advances and informed

him she did not welcome the advances.

      15.    As Jackson’s employment continued, Dr. Malek continued to make sexual

comments to her and other female staff members. On or about July 30, 2019, Dr. Malek

again kissed Jackson and asked her about her sex life.

      16.    On August 1, 2019, Dr. Malek terminated Jackson’s employment. The

reason given for her termination was pretext, and that was made clear when the

following day, Dr. Malek texted Jackson, apologizing and again making a sexual

comment stating, “Wearing scrubs is optional but you will look good in scrubs.”

      17.    Upon information and belief, Dr. Malek has made sexually inappropriate

comments to several of his female staff. Dr. Malek subjected Jackson to a hostile work

environment and sexual harassment.




                                            3
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 4 of 7 PageID #: 4




       18.      On or about October 23, 2019, Jackson filed a Charge of Discrimination

with the Evansville Human Relations Commission under Charge No. 24C-2020-00022.

       19.      During the pendency of the investigation of Jackson’s Charge of

Discrimination, Jackson, by counsel, engaged in settlement discussions with Defendant

through EHRC Investigator, Shadrach Mensah. On September 28, 2020, Jackson, by

counsel, accepted Defendant’s confidential offer to resolve the Charge. As such, a

binding, enforceable contract was formed.

       20.      On October 13, 2020, Jackson, by counsel, reached out to Investigator

Mensah for an update on the anticipated settlement agreement and was informed that

Dr. Malek was withdrawing his offer. On or about November 11, 2020, Jackson sent Dr.

Malek a letter demanding that Dr. Malek comply with the agreed terms of settlement.

To date, Defendant has not complied with the terms of settlement.

                                  V. LEGAL ALLEGATIONS

      COUNT I – TITLE VII SEXUAL HARASSMENT & HOSTILE WORK ENVIRONMENT

       21.      Paragraphs one (1) through twenty (20) of Jackson’s Complaint are hereby

incorporated.

       22.      Defendant violated Jackson’s rights as protected by Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e et seq by subjecting her to sexual harassment, a

hostile work environment, and terminating her employment because of her sex.

       23.      Defendant's actions were intentional, willful and in reckless disregard of

Jackson’s rights as protected by Title VII.


                                              4
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 5 of 7 PageID #: 5




       24.    Jackson has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.

                                     COUNT II: RETALIATION

       25.    Paragraphs one (1) through twenty-four (24) of Jackson’s Complaint are

hereby incorporated.

       26.    Defendant unlawfully retaliated against Jackson by terminating her

employment after she rebuffed his sexual harassment.

       27.    Defendant’s actions were intentional, willful, and in reckless disregard of

Jackson’s rights as protected by Title VII.

       28.    Jackson suffered damages as a result of Defendant’s unlawful actions.

                             COUNT III: BREACH OF CONTRACT

       29.    Paragraphs one (1) through twenty-eight (28) of Jackson’s Complaint are

hereby incorporated.

       30.    Jackson and Defendant had a valid, enforceable contract to resolve

Jackson’s Charge of Discrimination.

       31.    Defendant breached the contract by failing to complete the terms of the

agreement.

       32.    Jackson suffered damages as a result of Defendant’s unlawful actions.

                                     VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Deanna Jackson, by counsel, respectfully requests that

this Court find for Plaintiff and:


                                               5
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 6 of 7 PageID #: 6




       1.     Reinstate Plaintiff to the position, salary and seniority level she would

have enjoyed but for Defendant’s unlawful employment actions, or award her front pay

in lieu thereof;

       2.     Pay Plaintiff's lost wages and benefits;

       3.     Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums,

       4.     Pay to Plaintiff punitive damages;

       5.     Enforce the terms of the Parties’ settlement agreement;

       6.     Pay to Plaintiff pre- and post-judgment interest;

       7.     Pay Plaintiff's costs and attorney fees incurred in litigating this action;

              and,

       8.     Provide any further equitable relief this Court sees fit to grant.

                                           Respectfully submitted,

                                           /s/ Lauren E. Berger_________________
                                           Lauren E. Berger, Atty. No. 29826-19
                                           Kyle F. Biesecker, Atty. No. 24095-49
                                           BIESECKER DUTKANYCH & MACER, LLC
                                           411 Main Street
                                           Evansville, IN 47708
                                           Telephone: (812) 424-1000
                                           Facsimile:    (812) 424-1005
                                           Email:        lberger@bdlegal.com
                                                         kfb@bdlegal.com

                                           Attorneys for Plaintiff, Deanna Jackson




                                              6
Case 3:21-cv-00054-RLY-MPB Document 1 Filed 03/23/21 Page 7 of 7 PageID #: 7




                             DEMAND FOR JURY TRIAL

      The Plaintiff, Deanna Jackson, by counsel, respectfully requests a jury trial for all

issues deemed triable by jury.




                                         Respectfully submitted,

                                         /s/ Lauren E. Berger_________________
                                         Lauren E. Berger, Atty. No. 29826-19
                                         Kyle F. Biesecker, Atty. No. 24095-49
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         411 Main Street
                                         Evansville, IN 47708
                                         Telephone: (812) 424-1000
                                         Facsimile:    (812) 424-1005
                                         Email:        lberger@bdlegal.com
                                                       kfb@bdlegal.com

                                         Attorneys for Plaintiff, Deanna Jackson




                                            7
